                      IN THE UNITED STATES DISTRICT COURT
                 FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                               CHARLOTTE DIVISION
                         CIVIL ACTION NO. 3:18-CV-595-DCK

 INTERNATIONAL ASSOCIATION OF SHEET                            )
 METAL, AIR, RAIL AND TRANSPORTATION                           )
 WORKERS,                                                      )
                                                               )
                 Plaintiff,                                    )
                                                               )
    v.                                                         )       ORDER
                                                               )
 TRANSIT MANAGEMENT OF CHARLOTTE, INC.,                        )
                                                               )
                 Defendant.                                    )
                                                               )

         THIS MATTER IS BEFORE THE COURT sua sponte regarding the status of this case.

The parties have consented to Magistrate Judge jurisdiction pursuant to 28 U.S.C. § 636(c), and

immediate review is appropriate.

         The undersigned issued an “Order” (Document No. 22) on November 19, 2019, denying

Defendant’s “Motion for Summary Judgment” (Document No. 16) and granting “Plaintiff

SMART’s Motion for Summary Judgment” (Document No. 17). The Court determined that the

parties should “proceed with arbitration.” (Document No. 22, p. 6). On March 3, 2020, the Court

directed the parties to file a Status Report. (Document No. 23).

         The parties’ “Joint Status Report” (Document No. 24) was filed on March 6, 2020, and

reports that this matter was resolved at arbitration on January 13, 2020, and that the “parties now

consider the matter closed.”

         IT IS, THEREFORE, ORDERED that the Clerk of Court shall CLOSE this case.

                                        Signed: June 4, 2020




          Case 3:18-cv-00595-DCK Document 25 Filed 06/05/20 Page 1 of 1
